                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

RONALD NORMAN STATON,

              Plaintiff,

v.                                                          No. CV 18-550 CG

NANCY A. BERRYHILL,
Acting Commissioner of
Social Security Administration,

              Defendant.
                                  FINAL JUDGMENT

       Pursuant to the Court’s Memorandum Opinion and Order, (Doc. 25), the Court

enters this Judgment under Rule 58 of the Federal Rules of Civil Procedure

REMANDING this case to the Commissioner of the Social Security Administration for

further administrative action.

       IT IS SO ORDERED.



                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
